COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00007-CV


IN THE INTEREST OF B.B.-N., A
CHILD


                                    ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 231-557017-14

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On June 22, 2016, we granted appellant’s motion for rehearing and

ordered appellant to pay or make arrangements to pay for preparation of the

clerk’s record and the reporter’s record, and provide this court with proof of

payment, on or before Monday, July 11, 2016. We stated that failure to pay or to

make such arrangements will result in dismissal of the appeal for want of

prosecution. See Tex. R. App. P. 37.3(b), 42.3(c).


      1
       See Tex. R. App. P. 47.4.
      On July 11, 2016, the trial court clerk responsible for preparing the record

in this appeal informed the court that payment arrangements had not been made

to pay for the clerk’s record as required by Texas Rule of Appellate Procedure

35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: July 28, 2016




                                     2